The Honorable Paul Bookout State Representative 2104 Catharine Drive Jonesboro, AR 72404-6963
Dear Representative Bookout:
This is in response to your request for an opinion of the following question:
  Does a properly licensed Arkansas limousine service have to be licensed or permitted by another state (Tennessee for example) in order to transport customers to that state?
You state that this question is asked with regard to the owner of a limousine service in Arkansas that is often hired to drive people to Memphis for special events, such as concerts, sporting events, or other similar activities. You state further that several of the limousine service drivers have been informed by the Memphis Police Department that the limousine service must be licensed in Memphis in order to operate legally. You have thus posed your question, with reference to this set of facts.
RESPONSE
It is my opinion that the answer to this question is "no." Tennessee is a party state under the DRIVER LICENSE COMPACT (see A.C.A. § 27-17-701 etseq. (Repl. 1994 and Supp. 1997)). As such, it agrees to adhere to the provisions in the Compact, including Article V thereof wherein it states in pertinent part that a licensing authority shall not issue a license to drive to an applicant who "is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license." This provision obviously contemplates licensing in only one state. I am aware of no requirement directed toward limousine service drivers that would mandate surrender of an Arkansas license in order to obtain a Tennessee license. The Arkansas license should suffice under the Compact, as indeed no other license may be issued by any other party state. To conclude otherwise would in effect close the Tennessee border to Arkansas limousine service drivers. This would raise serious questions under the United States Commerce Clause.
It should also be noted that according to my information, Tennessee licensing officials do not interpret their laws as imposing any other license requirement, or any other requirement, other than that which would be required by the State of Arkansas for a licensed limousine driver. This information was derived from discussions with the Director of Drivers License Issuance in the Tennessee Department of Revenue. If your constituents continue to encounter any difficulties in this regard, I suggest that they contact the Tennessee office for assistance.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh